DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The IDS Form (SB08) submitted on 21 April 2020 and 27 May 2020 has been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Regarding Claim 16, the claim is rejected under 35 U.S.C. § 101 because the claim invention is not supported by a process, machine, manufacture, or composition of matter. In the state of the art, transitory signals are commonplace as a medium for transmitting computer instructions and thus, in the absence of any evidence to the contrary and given a broadest reasonable interpretation, the scope of a "computer-readable medium" covers a signal per se. A transitory signal does not fall within the definition of a process, machine, manufacture, or composition of matters. Claim 16 when read in light of Paragraph [0058] of Applicant's filed specification, does not define a computer-readable medium to include the disclosed tangible computer readable excluding the intangible media such as signals, carrier waves, propagated signals, etc., and is thus non-statutory for that reason. 
The specification or claims must be amended to limit the computer-readable storage medium to only non-transitory signals, and state the exclusion of transitory signals (See Official Gazette Notice 1351 OG 212, dated February 23, 2010).
Claim 16 recites “a computer-readable storage medium, comprising computer program codes …” instead of "a non-transitory computer-readable storage medium …”. The Examiner suggests amending claims 16 and 18 to state "A non-transitory computer-readable storage medium …" to overcome the rejection under 35 U.S.C. §101.

Claim Rejections - 35 USC § 112
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 recites the limitation “a noise reduction module” and “the gaining module” in a noise reduction module disposed between the pre-selection module and the gaining module, and configured to perform self-adaptive filtering and noise reduction processing on the pre-selected target voice signal determined by the pre-selection module.  There is insufficient antecedent basis for this limitation in the claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
a signal receiving module (See Fig. 3: 301; ¶0121-¶0122)
a pre-selection module (See Fig. 3: 302; ¶0121, ¶0123)
a gaining processing module (See Fig. 3: 303; ¶0121, ¶0124)
an endpoint detection module (See Fig. 3: 304; ¶0121, ¶0125)
a target voice extraction module (See Fig. 3: 305; ¶0121, ¶0126)
a beamforming unit (See Fig. 3; ¶0130)
a determining unit (See Fig. 3; ¶0131)
a angle setting unit (See Fig. 4: 41; ¶0137)
a gain calculation unit (See Fig. 4: 42; ¶0138)
a gained signal generation unit (See Fig. 4: 43; ¶0139)
an energy ratio threshold setting unit (See Fig. 5: 51; ¶0142)
an energy ratio calculation unit (See Fig. 5: 52; ¶0143)
a gain adjustment coefficient determination unit (See Fig. 5: 53; ¶0144)
a gain correction unit (See Fig. 5: 54; ¶0145)
a noise reduction unit (See ¶0134)
the gaining processing module (See Figs. 3, 6: 303; ¶0121, ¶0124, ¶0148)
a computer unit (See ¶0058)
Claim 9
Claims 9-11, 15
Claims 9, 12, 14-15
Claim 9
Claim 9
Claims 11, 15
Claims 11, 15
Claim 12
Claim 12, 14
Claim 12
Claim 14
Claim 14
Claim 14
Claim 14
Claim 15
Claim 15
Claim 16

not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 depends on a method claim 8. However, Claim 15 depends on a device claim. To allow Claim 15, a reasonable assumption is that it should depend on Claim 11.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-18 are allowed.
The closest prior art neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.
The closest prior art(s) Wang et al. (CN #106952653 A) in view of Zhang et al. (US PGPUB #2014/0067386) further in view of Tashev et al. (US #2005/0195988) further in view US #2009/0055170) teaches a method for obtaining a target voice based on a microphone array, the method comprising:
receiving a voice signal collected based on the microphone array;
determining a pre-selected target voice signal and a direction of the pre-selected target voice signal.

But, Wang et al. in view of Zhang et al. further in view of Tashev et al. and further in view of Nagahama fails to teach a method for obtaining a target voice based on a microphone array, the method comprising:
performing strong directional gaining processing and weak directional gaining processing on the pre-selected target voice signal to respectively obtain a strong gained signal and a weak gained signal;
performing an endpoint detection based on the strong gained signal, to obtain an endpoint detection result; and
performing endpoint processing on the weak gained signal according to the endpoint detection result, to obtain a final target voice signal.

These limitations, in combination with the remaining limitations of independent Claims 1 and 9 are neither taught nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957.  The examiner can normally be reached on 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651